Exhibit 10.1

KENEXA CORPORATION
2006 EMPLOYEE STOCK PURCHASE PLAN

1.    Purpose.

        The Kenexa Corporation 2006 Employee Stock Purchase Plan (the “Plan”) is
intended to encourage and facilitate the purchase of Shares of the common stock
of Kenexa Corporation (the “Company”) by employees of the Company and any
Participating Companies, thereby providing employees with a personal stake in
the Company and a long range inducement to remain in the employ of the Company
and Participating Companies. It is the intention of the Company that the Plan
qualify as an “employee stock purchase plan” within the meaning of Section 423
of the Code.

2.    Definitions.

(a)   “Account” means a bookkeeping account established by the Committee on
behalf of a Participant to hold Payroll Deductions.

(b)   “Approved Leave of Absence” means a leave of absence that has been
approved by the applicable Participating Company in such a manner as the Board
may determine from time to time.

(c)   “Board” means the Board of Directors of the Company.

(d)   “Business Day” means a day on which national stock exchanges and the
NASDAQ System are open for trading.

(e)   “Code” means the Internal Revenue Code of 1986, as amended.

(f)    “Committee” means the Committee appointed pursuant to Section 14 of the
Plan.

(g)   “Company” means Kenexa Corporation.

(h)   “Compensation” means the regular base salary paid to a Participant by one
or more Participating Company during such individual’s period of participation
in the Plan, plus any pre-tax contributions made by the Participant to any
cash-or-deferred arrangement that meets the requirements of section 401(k) of
the Code or any cafeteria benefit program that meets the requirements of
section 125 of the Code, now or hereafter established by any Participating
Company. The following items of compensation shall not be included in
Compensation: (i) all overtime payments, bonuses, commissions (other than those
functioning as base salary equivalents), profit-sharing distributions and other
incentive-type payments and (ii) any and all contributions (other than
contributions subject to sections 401(k) and 125 of the Code) made on the
Participant’s behalf by a Participating Company under any employee benefit or
welfare plan now or hereafter established..

(i)    “Election Form” means the form acceptable to the Committee which an
Employee shall use to make an election to purchase Shares through Payroll
Deductions pursuant to the Plan.

(j)    “Eligible Employee” means an Employee who meets the requirements for
eligibility under Section 3 of the Plan.

(k)   “Employee” means any person, including an officer, whose wages and other
salary is required to be reported by a Participating Company on Internal Revenue
Service Form W-2 for federal income tax purposes.

(l)    “Enrollment Date” means, with respect to a given Offering Period, a date
established from time to time by the Committee or the Board, which shall not be
later than the first day of such Offering Period.

(m)  “Fair Market Value” means the closing price per Share on the principal
national securities exchange on which the Shares are listed or admitted to
trading or, if not listed or traded on any such exchange, on the National Market
System of the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), or if not listed or traded on any such exchange or system,
the fair market value as reasonably determined by the Board, which determination
shall be in accordance with the standards set forth in Treasury Regulation
§1.421-1(e)(2) and shall be conclusive.


--------------------------------------------------------------------------------




 

(n)   “Five Percent Owner” means an Employee who, with respect to a
Participating Company, is described in Section 423(b) of the Code.

(o)   “Offering” means an offering of Shares to Eligible Employees pursuant to
the Plan.

(p)   “Offering Commencement Date” means the first Business Day on or after
December 1 or the first Business Day on or after June 1 of each year.

(q)   “Offering Period” means the period extending from an Offering Commencement
Date through the following Offering Termination Date.

(r)   “Offering Termination Date” means the earlier of the last Business Day in
the period ending each May 31 and November 30 immediately following an Offering
Commencement Date.

(s)   “Option Price” means, with respect to a particular Offering Period, an
amount equal to 95% of the Fair Market Value per Share determined on the
Offering Termination Date, or if such date is not a trading day, then on the
next trading day thereafter.

(t)    “Participant” means an Employee who meets the requirements for
eligibility under Section 3 of the Plan and who has timely delivered an Election
Form to the Committee.

(u)   “Participating Company” means, as identified on Schedule A, the Company
and subsidiaries of the Company, within the meaning of Section 424(f) of the
Code, if any, that are approved by the Board from time to time in its sole
discretion as eligible to participate in the Plan.

(v)   “Payroll Deductions” means amounts withheld from a Participant’s
Compensation pursuant to the Plan, as described in Section 5 of the Plan.

(w)  “Plan” means Kenexa Corporation 2006 Employee Stock Purchase Plan, as set
forth in this document, and as may be amended from time to time.

(x)   “Plan Termination Date” means the earlier of: (1) the Offering Termination
Date for the Offering in which the maximum number of Shares specified in
Section 4 of the Plan have been issued pursuant to the Plan; or (2) the date as
of which the Board chooses to terminate the Plan as provided in Section 15 of
the Plan.

(y)   “Shares” means shares of common stock of the Company, $.01 par value per
Share.

(z)   “Successor-in-Interest” means the Participant’s executor or administrator,
or such other person or entity to whom the Participant’s rights under the Plan
shall have passed by will or the laws of descent and distribution.

(aa) “Termination Form” means the form acceptable to the Committee which an
Employee shall use to withdraw from an Offering pursuant to Section 8 of the
Plan.

3.    Eligibility and Participation.

(a)    Initial Eligibility.    Except as provided in Section 3(b) of the Plan,
each individual who is an Employee on an Offering Commencement Date shall be
eligible to participate in the Plan with respect to the Offering that commences
on that date.

2


--------------------------------------------------------------------------------




 

(b)    Ineligibility.    An Employee shall not be eligible to participate in the
Plan if such Employee:

(1) is a Five Percent Owner;

(2) has not customarily worked more than 20 hours per week during a
24-consecutive-month period ending on the last day of the month immediately
preceding the effective date of an election to purchase Shares pursuant to the
Plan; or

(3) is restricted from participating under Section 3(d) of the Plan.

(c)    Leave of Absence.    An Employee on an Approved Leave of Absence shall be
eligible to participate in the Plan, subject to the provisions of Sections 5(d)
and 8(d) of the Plan. An Approved Leave of Absence shall be considered active
employment for purposes of Sections 3(b)(2) and 3(b)(3) of the Plan.

(d)    Restrictions on Participation.    Notwithstanding any provisions of the
Plan to the contrary, no Employee shall be granted an option to participate in
the Plan if:

(1) immediately after the grant, such Employee would be a Five Percent Owner; or

(2) such option would permit such Employee’s rights to purchase stock under all
employee stock purchase plans of the Participating Companies which meet the
requirements of Section 423(b) of the Code to accrue at a rate which exceeds
$25,000 in fair market value (as determined pursuant to Section 423(b)(8) of the
Code) for each calendar year in which such option is outstanding.

(e)    Commencement of Participation.    An Employee who meets the eligibility
requirements of Sections 3(a) and 3(b) of the Plan and whose participation is
not restricted under Section 3(d) of the Plan shall become a Participant by
completing an Election Form and filing it with the Committee on or before the
applicable Enrollment Date. Payroll Deductions for a Participant shall commence
on the applicable Offering Commencement Date when his or her authorization for
Payroll Deductions becomes effective, and shall end on the Plan Termination
Date, unless sooner terminated by the Participant pursuant to Section 8 of the
Plan. Notwithstanding the foregoing sentence, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(d) of the Plan, a Participant’s
payroll deductions may be decreased to zero percent (0%) at any time during an
Offering Period; provided, that such Payroll Deductions shall recommence at the
rate as provided in such Participant’s Enrollment Form at the beginning of the
first Offering Period that is scheduled to end in the following calendar year,
unless terminated by the Participant as provided in Section 8 of the Plan.

4.    Shares Per Offering.

        The Plan shall be implemented by a series of Offerings that shall
terminate on the Plan Termination Date. Offerings shall be made with respect to
Compensation payable for each Offering Period occurring on or after adoption of
the Plan by the Board and ending with the Plan Termination Date. Shares
available for any Offering shall be the difference between the maximum number of
Shares that may be issued under the Plan, as determined pursuant to
Section 10(a) of the Plan, for all of the Offerings, less the actual number of
Shares purchased by Participants pursuant to prior Offerings. If the total
number of Shares for which options are exercised on any Offering Termination
Date exceeds the maximum number of Shares available, the Committee shall make a
pro rata allocation of Shares available for delivery and distribution in as
nearly a uniform manner as practicable, and as it shall determine to be fair and
equitable, and the unapplied Account balances shall be returned to Participants
as soon as practicable following the Offering Termination Date.

5.    Payroll Deductions.

 (a)    Amount of Payroll Deductions.    An Eligible Employee who wishes to
participate in the Plan shall file an Election Form (authorizing payroll
deductions) with the Committee prior to the applicable Enrollment Date.

3


--------------------------------------------------------------------------------




 

 (b)    Participants’ Accounts.    All Payroll Deductions with respect to a
Participant pursuant to Section 5(a) of the Plan shall commence on the first
payroll following the Enrollment Date and shall end of the last payroll in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 8. All Payroll Deductions
will be credited to the Participant’s Account under the Plan. The amounts
collected from the Participant shall not be held in any segregated account or
trust fund and may be commingled with the general assets of the Company and used
for general corporate purposes.

 (c)    Changes in Payroll Deductions.    A Participant may discontinue his
participation in the Plan as provided in Section 8(a) of the Plan, but no other
change can be made during an Offering Period, including, but not limited to,
changes in the amount of Payroll Deductions for such Offering. A Participant may
change the amount of Payroll Deductions for subsequent Offerings by giving
written notice of such change to the Committee on or before the applicable
Enrollment Date for such Offering Period.

(d)    Leave of Absence.    A Participant who goes on an Approved Leave of
Absence before the Offering Termination Date after having filed an Election Form
with respect to such Offering may:

(1) withdraw the balance credited to his or her Account pursuant to Section 8(b)
of the Plan;

(2) discontinue contributions to the Plan but remain a Participant in the Plan
through the earlier of (i) the Offering Termination Date or (ii) the close of
business on the 90th day of such Approved Leave of Absence unless such Employee
shall have returned to regular non-temporary employment before the close of
business on such 90th day;

(3) remain a Participant in the Plan during such Approved Leave of Absence
through the earlier of (i) the Offering Termination Date or (ii) the close of
business on the 90th day of such Approved Leave of Absence unless such Employee
shall have returned to regular non-temporary employment before the close of
business on such 90th day, and continue the authorization for the Participating
Company to make Payroll Deductions for each payroll period out of continuing
payments to such Participant, if any.

6.    Granting of Options.

        On each Offering Termination Date, each Participant shall be deemed to
have been granted an option to purchase a minimum of one (1) Share and a maximum
number of Shares that shall be a number of whole Shares equal to the quotient
obtained by dividing the balance credited to the Participant’s Account as of the
Offering Termination Date, by the Option Price.

7.    Exercise of Options.

(a)    Automatic Exercise.    With respect to each Offering, a Participant’s
option for the purchase of Shares granted pursuant to Section 6 of the Plan
shall be deemed to have been exercised automatically on the Offering Termination
Date applicable to such Offering.

(b)    Fractional Shares and Minimum Number of Shares.    Fractional Shares
shall not be issued under the Plan. Amounts credited to an Account remaining
after the application of such Account to the exercise of options for a minimum
of one (1) full Share shall be credited to the Participant’s Account for the
next succeeding Offering, or, at the Participant’s election, returned to the
Participant as soon as practicable following the Offering Termination Date,
without interest.

(c)    Transferability of Option.    No option granted to a Participant pursuant
to the Plan shall be transferable other than by will or by the laws of descent
and distribution, and no such option shall be exercisable during the
Participant’s lifetime other than by the Participant.

(d)    Delivery of Certificates for Shares.    The Company shall deliver
certificates for Shares acquired on the exercise of options during an Offering
Period as soon as practicable following the Offering Termination Date.

4


--------------------------------------------------------------------------------




 

8.    Withdrawals.

 (a)    Withdrawal of Account.    A Participant may elect to withdraw the
balance credited to the Participant’s Account by providing a Termination Form to
the Committee at any time before the Offering Termination Date applicable to any
Offering.

 (b)    Amount of Withdrawal.    A Participant may withdraw all, but not less
than all, of the amounts credited to the Participant’s Account by giving a
Termination Form to the Committee. All amounts credited to such Participant’s
Account shall be paid as soon as practicable following the Committee’s receipt
of the Participant’s Termination Form, and no further Payroll Deductions will be
made with respect to the Participant.

 (c)    Termination of Employment.    Upon termination of a Participant’s
employment for any reason other than death, including termination due to
disability or continuation of a leave of absence beyond 90 days, all amounts
credited to such Participant’s Account shall be returned to the Participant. In
the event of a Participant’s (1) termination of employment due to death or
(2) death after termination of employment but before the Participant’s Account
has been returned, all amounts credited to such Participant’s Account shall be
returned to the Participant’s Successor-in-Interest.

 (d)    Leave of Absence.    A Participant who is on an Approved Leave of
Absence shall, subject to the Participant’s election pursuant to Section 5(d) of
the Plan, continue to be a Participant in the Plan until the earlier of (i) the
end of the first Offering ending after commencement of such Approved Leave of
Absence or (ii) the close of business on the 90th day of such Approved Leave of
Absence unless such Employee shall have returned to regular non-temporary
employment before the close of business on such 90th day. A Participant who has
been on an Approved Leave of Absence for more than 90 days shall not be eligible
to participate in any Offering that begins on or after the commencement of such
Approved Leave of Absence so long as such leave of absence continues.

9.    Interest.

        No interest shall be paid or allowed with respect to amounts paid into
the Plan or credited to any Participant’s Account.

10.    Shares.

 (a)    Maximum Number of Shares.    No more than 500,000 Shares may be issued
under the Plan. Such Shares shall be authorized but unissued or reacquired
Shares of the Company, including Shares purchased on the open market. The number
of Shares available for any Offering and all Offerings shall be adjusted if the
number of outstanding Shares of the Company is increased or reduced by split-up,
reclassification, stock dividend or the like. All Shares issued pursuant to the
Plan shall be validly issued, fully paid and nonassessable.

(b)    Participant’s Interest in Shares.    A Participant shall have no interest
in Shares subject to an option until such option has been exercised.

(c)    Registration of Shares.    Shares to be delivered to a Participant under
the Plan shall be registered in the name of the Participant.

(d)    Restrictions on Exercise.    The Board may, in its discretion, require as
conditions to the exercise of any option such conditions as it may deem
necessary to assure that the exercise of options is in compliance with
applicable securities laws.

11.    Expenses.

        The Participating Companies shall pay all fees and expenses incurred
(excluding individual Federal, state, local or other taxes) in connection with
the Plan. No charge or deduction for any such expenses will be made to a
Participant upon the termination of his or her participation under the Plan or
upon

5


--------------------------------------------------------------------------------




the distribution of certificates representing Shares purchased with his or her
contributions.

12.    Taxes.

        The Participating Companies shall have the right to withhold from each
Participant’s Compensation an amount equal to all Federal, state, city or other
taxes as the Participating Companies shall determine are required to be withheld
by them in connection with the grant, exercise of the option or disposition of
Shares. In connection with such withholding, the Participating Companies may
make any such arrangements as are consistent with the Plan as it may deem
appropriate, including the right to withhold from Compensation paid to a
Participant other than in connection with the Plan and the right to withdraw
such amount from the amount standing to the credit of the Participant’s Account.

13.    Plan and Contributions Not to Affect Employment.

        The Plan shall not confer upon any Eligible Employee any right to
continue in the employ of the Participating Companies.

14.    Administration.

        The Plan shall be administered by the Board, which may delegate
responsibility for such administration to a committee of the Board (the
“Committee”). If the Board fails to appoint the Committee, any references in the
Plan to the Committee shall be treated as references to the Board. The Board, or
the Committee, shall have authority to interpret the Plan, to prescribe, amend
and rescind rules and regulations relating to it, and to make all other
determinations deemed necessary or advisable in administering the Plan, with or
without the advice of counsel. The determinations of the Board or the Committee
on the matters referred to in this paragraph shall be conclusive and binding
upon all persons in interest.

15.    Amendment and Termination.

        The Board may terminate the Plan at any time and may amend the Plan from
time to time in any respect; provided, however, that upon any termination of the
Plan, all Shares or Payroll Deductions (to the extent not yet applied to the
purchase of Shares) under the Plan shall be distributed to the Participants,
provided further, that no amendment to the Plan shall affect the right of a
Participant to receive his or her proportionate interest in the Shares or his or
her Payroll Deductions (to the extent not yet applied to the purchase of Shares)
under the Plan, and provided further, that the Company may seek shareholder
approval of an amendment to the Plan if such approval is determined to be
required by or advisable under the regulations of the Securities or Exchange
Commission or the Internal Revenue Service, the rules of any stock exchange or
system on which the Shares are listed or other applicable law or regulation.

16.    Effective Date.

        The Plan shall be effective on July 15, 2006.

17.    Government and Other Regulations.

(a)    In General.    The purchase of Shares under the Plan shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies as may be required.

(b)    Securities Law.    The Committee shall have the power to make each grant
under the Plan subject to such conditions as it deems necessary or appropriate
to comply with the then-existing requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, including
Rule 16b-3 (or any similar rule) of the Securities and Exchange Commission.

6


--------------------------------------------------------------------------------




 

18.    Non-Alienation.

        No Participant shall be permitted to assign, alienate, sell, transfer,
pledge or otherwise encumber his interest under the Plan prior to the
distribution to him of Share certificates. Any attempt at assignment,
alienation, sale, transfer, pledge or other encumbrance shall be void and of no
effect.

19.    Notices.

        Any notice required or permitted hereunder shall be sufficiently given
only if delivered personally, telecopied, or sent by first class mail, postage
prepaid, and addressed:

If to the Company:

 

Kenexa Corporation

 

 

650 East Swedesford Road

 

 

2nd Floor

 

 

Wayne, PA 19087

 

 

Attention: Employee Stock Purchase Plan Committee

or any other address provided pursuant to written notice.

        If to the Participant:    At the address on file with the Company from
time to time, or to such other address as either party may hereafter designate
in writing by notice similarly given by one party to the other.

20.    Successors.

        The Plan shall be binding upon and inure to the benefit of any
successor, successors or assigns of the Company.

21.    Severability.

        If any part of this Plan shall be determined to be invalid or void in
any respect, such determination shall not affect, impair, invalidate or nullify
the remaining provisions of this Plan which shall continue in full force and
effect.

22.    Acceptance.

        The election by any Eligible Employee to participate in this Plan
constitutes his or her acceptance of the terms of the Plan and his or her
agreement to be bound hereby.

23.    Applicable Law.

        This Plan shall be construed in accordance with the law of the
Commonwealth of Pennsylvania, to the extent not preempted by applicable Federal
law.

7


--------------------------------------------------------------------------------